Title: From George Washington to Henry Knox, 7 April 1790
From: Washington, George
To: Knox, Henry



Sir,
United States [New York] April 7th 1790

The papers which you yesterday submitted to me, respecting the arrangement of the three companies to be sent to Georgia

and the Instructions to be given to their Captains, have been duly considered, and meet my approbation.
The proposed disposition of the said companies after their arrival in Georgia—


“To wit
One company—at the St Mary’s.



One do—at Beards
}
Altamaha



Bluff on the



One do at the
}
the Oconee,”



Rock Landing on


appears from the maps and information to be the best. In fortifying or constructing such works as may be necessary for the defence and security of the Troops, I would have it impressed upon the commanding Officer to make the area sufficiently large within the pallisadoes to admit of building all the Barracks and houses of every kind; for experience has strongly shewn the utility of this mode where you have to contend with an Indian Enemy.

Go: Washington

